DETAILED ACTION
Re Application No. 16/552691, this action responds to the amended claims dated 05/13/2022.
At this point, claims 1, 4-7, 11-12, 14, 17, and 26-27 have been amended.  Claims 2-3, 8-9, 15-16, 19-20, and 23 have been cancelled.  Claims 1, 4-7, 10-14, 17-18, 21-22, and 24-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2022, 03/25/2022, and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peer (US 10204046 B1) in view of Kaniyar et al (US 2005/0182929 A1).

Re claim 1, Peer discloses the following:
a processor-based method to manage data objects […] the method comprising: (Abstract).  The method is implemented by a network flow processor (processor based method) for managing data objects;
detecting, in a storage manager […], an input/output (I/O) request comprising a received object signature that uniquely identifies a data object stored in an object container […] (Fig. 12A, steps 100-101).  The network device (storage manager) receives (detects) an I/O packet (request) including an input key (received object signature) which identifies a data object stored in an object container;
the I/O request including a read request (column 3, lines 39-51).  The lookup is a read operation;
generating, based on applying a […] hash function on a first portion of the received object signature, a first mapping to a bucket in an on-disk cache table that includes a plurality of buckets (Fig. 12A, steps 103-104).  The 64 bit hash is calculated from the input key, and comprises multiple parts, including a MU starting number hash value, which is used to map to a starting memory unit (first mapping to a bucket) (Fig. 12A, steps 102 and 104).  The table of buckets (cache table) comprises set of cache line buckets, and it is stored in memory (on-disk) (col. 14, lines 41-50);
the bucket comprising a predetermined number of slots in the on-disk cache table (Fig. 7; col. 14, lines 26-50).  Each memory unit comprises a plurality of buckets (col. 14, lines 41-50).  Each bucket is associated with one or more cache lines, and each cache line, which is referenced in the on-disk cache table, includes a plurality of slots (col. 14, lines 26-50).  Either the cache lines, or the slots, can be considered “slots” within the meaning of the limitation;
generating, based on applying a […] hash function on a second portion of the received object signature, a second mapping that refers to a position of a starting slot within the plurality of slots in the bucket […] wherein the [first output of the] hash function applied on the first portion and the [second output of the] hash function applied on the second portion provide a two-level hash mapping to slots of the on-disk cache table; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  A bucket hash value (second mapping) refers to a bucket within a memory unit (starting slot within the plurality of slots in the bucket).  The either the “buckets”, which are a sub-portion of memory units, or the cache lines/slots associated with buckets, can be considered “slots”;
selectively managing an I/O operation responsive to the I/O request, comprising (col. 3, lines 39-51).  The packet I/O operation is managed based on the key (object signature value) looked up from a slot/bucket (slot) of a memory unit (bucket) in a request (I/O request);
in response to a determination that the starting slot of the bucket comprises a data object having a signature value that matches the received object signature value of the received data object, retrieving the data object from the starting slot (col. 3, lines 39-51).  The lookup operation (read operation) determines that the matching value is not exclusively locked, and can thus be read.  Accordingly, it traverses the corresponding linked list in memory unit(bucket).  If it is located at the first bucket/cache line/slot (starting slot), the associated policy (received data object) is read (retrieved) from the starting slot;
in response to a determination that the starting slot of the bucket does not comprise a data object having a signature value that matches the received object signature value, searching, beginning at the starting slot of the bucket, a predetermined number of slots of the bucket for a data object that has a signature value that matches the received object signature (col. 3, lines 39-51).  The lookup operation (read operation) determines that the matching value is not exclusively locked, and can thus be read.  Accordingly, it traverses the corresponding linked list in a cache line (bucket).  If it is located at the first slot (starting slot), then the result is read out of the starting slot; if not, then it continues traversing (searching) the linked list until it finds a match (signature of the received data object).  The number of elements in the linked list is the “predetermined number of slots” that are searched to find the match.


It is note that Applicant has not explicitly defined what makes a “bucket” different from a “slot”, other than a bucket contains a plurality of slots.  Accordingly, Examiner can interpret “bucket” to be any larger data structure indicated by a hash, and “slot” can refer to a plurality smaller data structures located within a bucket.  As such, while Peer uses the term “bucket” to refer to a sub-portion of a memory unit, the broadest reasonable interpretation of “bucket” is not limited to this structure, and the larger memory units can also be considered “buckets” as they are data structures indicated by a hash value.  Likewise, “slots” could refer to the “buckets”, “cache lines”, or “slots” of Peer, as they are sub-structures of the memory units (buckets).  While Peer may not use the same terminology, it does utilize a first hash value (MU hash value) to refer to a larger data structure (e.g. memory unit), as well as a second hash value (bucket hash value) to refer to a smaller data structure within the larger data structure (Fig. 12A). Furthermore, even assuming that this 2-level hash lookup did not operate at the same level of a memory structure hierarchy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) that using 2 hash portions to look up a data structure and a sub-data structure within that data structure could be modified to operate at any level of a memory structure hierarchy, because it would merely be a change in size of the data structures used (MPEP § 2144.04(IV)(A)).

Peer does not specifically disclose utilizing 2 different hash functions, and does not disclose a distributed computer system.

Kaniyar discloses the following:
a distributed computer system (p. 6, ¶ 53).  The storage system can be distributed across a plurality of devices;
a node of the distributed computer system (p. 6, ¶ 57).  The distributed storage system can contain a plurality of nodes;
generating, based on applying a first hash function on a first portion of the received object signature, a first mapping (p. 2, ¶ 17).  A first at least a portion of the connection identifier (received object signature) is hashed using a first hash function to yield a first hash (first mapping);
generating, based on applying a second hash function on a second portion of the received object signature, a second mapping (p. 2, ¶ 18).  A second at least a portion of the connection identifier (received object signature) is hashed using a second hash function to yield a second hash (second mapping);
wherein the second portion is different from the first portion, and wherein the first hash function applied on the first portion and the second hash function on the second portion provide a [first and second output] (¶ 11, 17-18).  The first and second hashes may utilize either a whole connection identifier, or just a portion, and there is no requirement that the “at least a portion” used by the first hash to be the same portion as the “at least a portion” used by the second hash.  Accordingly, since the first and second hash functions are different, one could be directed to use the whole identifier (first portion), while the other could use a portion (second portion different from the first portion).  Alternatively, the first portion and second portion could both be just portions of the identifier, but can have some level of non-overlap (difference).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the computing system of Peer to be distributed, and to apply different hashes to portions of the input, as in Kaniyar, because it would be applying known techniques to a known method ready for improvement to yield predictable results.  Peer discloses a method of hashing in a storage system, which is ready for the improvement of distributing the storage system over nodes; it also utilizes a hash that generates two different values to refer to a bucket and offset, respectively, which is ready for the improvement of using two different hashes applied to portions of the input.  Kaniyar discloses a method of performing hashing in a system distributed across nodes, which is applicable to the hashing storage system of Peer; it also discloses utilizing different hash functions applied to respective portions of an input, used to generate two different hashed values (first mapping, second mapping), which is applicable to the hashing of Peer.  It would have been obvious to one having ordinary skill in the art to modify the storage system of Peer to utilize a plurality of distributed nodes, because it would yield the predictable result of increasing scalability.  It would also have been obvious to utilize two hashes of portions of a key, rather than a single hash function, because this would yield the predictable result of making it more difficult to hack two separate hashes.

Re claim 4, Peer and Kaniyar disclose the processor-based method of claim 3, and Peer further discloses that in response to the determination that the starting slot of the bucket does not comprise a data object having a signature value that matches the received object signature, the method further comprises: in response to a determination based on the searching that a selected slot in the predetermined number of slots of the bucket comprises a data object that has a signature value that matches the received object signature, retrieving the data object from the selected slot (col. 3, lines 39-51).  The lookup operation (read operation) determines that the matching value is not exclusively locked, and can thus be read.  Accordingly, it traverses the corresponding linked list in a cache line (bucket).  Once it finds a match (selected slot in the predetermined number of slots of the bucket comprises a data object that has a signature value that matches the received object signature), the associated policy (data object) is read (retrieved) from the selected slot.
	
Re claim 21, Peer and Kaniyar disclose the method of claim 1, and Peer further discloses the following:
in response to detecting the I/O request, directing the I/O request to an in-memory read cache; and (col. 3, lines 7-51).  In response to detecting an incoming packet (detecting the I/O request), the request is directed to the cache (read cache);
determining whether the data object identified by the received object signature is located in the in-memory read cache, including (col. 3, lines 7-51).  It is determined whether the object is in the read cache, by performing a cache lookup operation;
in response to determining that the data object identified by the received object signature is located in the in-memory read cache, obtaining the data object identified by the received object signature from the in-memory read cache; or in response to determining that the data object identified by the received object signature is not located in the in-memory read cache, directing the I/O request to the on-disk cache table (col. 3, lines 7-51).  If the object is located in the cache (read cache), then it is read from the matching location in the cache.  Additionally, while the language “or” means that only one of the two determinations need be taught by the prior art, it is noted that Peer also discloses consulting an on-disk cache table to locate objects in memory (col. 14, lines 41-50).

	Re claim 27, Peer and Kaniyar disclose the method of claim 1, and Peer further discloses that the plurality of slots of the bucket comprises a series of slots that begins at a beginning slot and ends at an ending slot, and wherein the starting slot is an intermediate slot in the series of slots between the beginning slot and the ending slot. (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  The bucket within the memory unit can be at any position within the memory unit, including an intermediate position.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Usui (US 2018/0004669 A1).

Re claim 5, Peer and Kaniyar discloses the processor-based method of claim 4, and Peer further discloses that in response to a determination that there is not a slot in the predetermined number of slots of the bucket that comprises a data object that has a signature that matches the received object signature: retrieving the data object identified by the received object signature from the object container […] storing the data object in a slot of the predetermined slots (col. 9, lines 4-21).  If there is a request for a particular cache line (predetermined number of slots) but the data is not cached (there is not a slot which comprises a stored object signature that matches the received object signature), the data is retrieved from the bulk memory (retrieving the data object identified from the received object signature from the object container), and stored into a cache line slot.

Peer and Kaniyar do not specifically disclose determining whether there is a slot that is unoccupied.

Usui discloses that in response to a determination that a slot in the predetermined number of slots is unoccupied, storing the data from the object container in a slot of the predetermined number of slots (Claim 11).  The method determines if there is free space in the cache (a slot in the predetermined number of slots is unoccupied), and if so, it stores the data fetched during the cache miss into said free space.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cache miss behavior of Peer (combined with Kaniyar) so that in the case of a cache miss, it is determined if there is space to store the fetched data, as in Usui, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Peer (combined with Kaniyar) discloses caching, wherein when a cache miss occurs, data is fetched from bulk storage (col. 9, lines 4-21), which is ready for the improvement of using a cache eviction determination.  Usui discloses a method of handling cache misses which determines whether it is necessary to evict cache data to store new data, which is applicable to the cache miss handling of Peer (combined with Kaniyar).  It would have been obvious to one having ordinary skill in the art that modifying the cache miss handling of Peer (combined with Kaniyar) to perform eviction if necessary to store new data would yield the predictable result of ensuring that there is space in the cache to store newly fetched data.

Re claim 6, Peer and Kaniyar discloses the processor-based method of claim 4, and Peer further discloses that in response to a determination that there is not a slot in the predetermined number of slots which comprises a stored object signature that matches the received object signature: retrieving the data object identified by the received object signature from the object container […] storing a copy of the data object in the […] slot (col. 9, lines 4-21).  If there is a request for a particular cache line (predetermined number of slots) but the data is not cached (there is not a slot which comprises a stored object signature that matches the received object signature), the data is retrieved from the bulk memory (retrieving the data object from the object container), and stored into a cache line slot.

Peer and Kaniyar do not specifically disclose determining whether there is a slot that is unoccupied.

Usui discloses that in response to a determination that no slot in the predetermined number of slots is unoccupied: locating an occupied slot in the predetermined number of slots; evicting a data object from the occupied slot; and storing a copy of the data object in the occupied slot (Claims 11 and 14).  The method determines if there is free space in the cache (no slot in the predetermined number of slots is unoccupied) and if not, it evicts an entry (evicting a data object from the occupied slot) and stores the data fetched during the cache miss into said evicted space (storing the copy of the data object in the occupied slot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Usui, for the reasons noted in claim 5 above.

Claims 7, 10-12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Zhou et al (US 2015/0278101 A1).

Re claim 7, Peer discloses the following:
A system comprising: one or more processors […] and a non-transitory computer-readable storage medium comprising instructions executable on the one or more processors to: (claim 22).
receive, by a storage manager of a node […], an input/output (I/O) request comprising a received object signature that uniquely identifies a data object stored in an object container […] (Fig. 12A, steps 100-101).  See claim 1 above;
the I/O request including a read request (column 3, lines 39-51).  See claim 1 above;
generate, based on applying a […] hash function on a first portion of the received object signature, a first mapping to a bucket in an on-disk cache table that includes a plurality of buckets (Fig. 12A, steps 103-104). See claim 1 above;
the bucket comprising a predetermined number of slots in the on-disk cache table (Fig. 7; col. 14, lines 26-50).  See claim 1 above;
generate, based on applying a […] hash function on a second portion of the received object signature, a second mapping that refers to a position of a starting slot within the plurality of slots in the bucket (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  See claim 1 above;
selectively manage an I/O operation responsive to the I/O request, comprising (col. 3, lines 39-51).  See claim 1 above;
in response to a determination that the starting slot of the bucket comprises a data object having a signature value that matches the received object signature value of the received data object, retrieving the data object from the starting slot; and (col. 3, lines 39-51).  See claim 1 above;
in response to a determination that the starting slot of the bucket does not comprise a data object having a signature value that matches the received object signature value, searching, beginning at the starting slot of the bucket, a predetermined number of slots of the bucket for a data object that has a signature value that matches the received object signature (col. 3, lines 39-51).  See claim 1 above.


It is note that Applicant has not explicitly defined what makes a “bucket” different from a “slot”, other than a bucket contains a plurality of slots.  Accordingly, Examiner can interpret “bucket” to be any larger data structure indicated by a hash, and “slot” can refer to a plurality smaller data structures located within a bucket.  As such, while Peer uses the term “bucket” to refer to a sub-portion of a memory unit, the broadest reasonable interpretation of “bucket” is not limited to this structure, and the larger memory units can also be considered “buckets” as they are data structures indicated by a hash value.  Likewise, “slots” could refer to the “buckets”, “cache lines”, or “slots” of Peer, as they are sub-structures of the memory units (buckets).  While Peer may not use the same terminology, it does utilize a first hash value (MU hash value) to refer to a larger data structure (e.g. memory unit), as well as a second hash value (bucket hash value) to refer to a smaller data structure within the larger data structure (Fig. 12A). Furthermore, even assuming that this 2-level hash lookup did not operate at the same level of a memory structure hierarchy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) that using 2 hash portions to look up a data structure and a sub-data structure within that data structure could be modified to operate at any level of a memory structure hierarchy, because it would merely be a change in size of the data structures used (MPEP § 2144.04(IV)(A)).

Peer does not specifically disclose utilizing 2 different hash functions, and does not disclose a distributed computer system, and does not specifically disclose one-to-one mapping.

Kaniyar discloses the following:
one or more processors in a distributed computer system (p. 6, ¶ 53).  The storage system can be distributed across a plurality of devices;
a node of the distributed computer system (p. 6, ¶ 57).  The distributed storage system can contain a plurality of nodes;
generate, based on applying a first hash function on a first portion of the received object signature, a first mapping (p. 2, ¶ 17).  See claim 1 above;
generate, based on applying a second hash function on a second portion of the received object signature, a second mapping (p. 2, ¶ 18).  See claim 1 above;
wherein the second portion is different from the first portion (¶ 11 and 17-18).  See claim 1 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer and Kaniyar, for the reasons noted in claim 1 above.

	Zhou discloses that each respective slot of the plurality of slots has a direct one-to-one mapping to a corresponding block of a plurality of blocks in the object container (¶ 7).  The respective cache pages (slots) each have a direct one-to-one mapping to logical block numbers (corresponding block of a plurality of blocks in the object container.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cache slot to block mapping of Peer (combined with Kaniyar) to use a one-to-one mapping, as in Zhou, because Zhou suggests that indexing in the manner of Fig. 1 (i.e. direct mapping on-to-one) allows the memory to quickly locate a page without needing other operations (¶ 8).

Re claim 10, Peer, Kaniyar, and Zhou disclose the system of claim 7, and Peer further discloses that in response to the determination that the starting slot of the bucket does not comprise a data object having a signature value that matches the received object signature, the instructions are executable on the one or more processors to: in response to a determination based on the searching that a selected slot in the predetermined number of slots of the bucket comprises a data object that has a signature value that matches the received object signature, retrieve the data object from the selected slot (col. 3, lines 39-51).  See claim 4 above.

	Re claim 11, Peer, Kaniyar, and Zhou disclose the system of claim 7, and Peer further discloses wherein the plurality of slots of the bucket comprises a series of slots that begins at a beginning slot and ends at an ending slot, and wherein the starting slot is an intermediate slot in the series of slots between the beginning slot and the ending slot (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  The memory units (buckets) contain multiple buckets and multiple slots (collectively “slots”, which begin with a starting slot and end with an ending slot.  The identified bucket/slot (slot) can be any of the plurality of buckets/slots, and thus can be an intermediate slot between the beginning and the ending slot.

	Re claim 12, Peer, Kaniyar, and Zhou disclose the system of claim 7, and Peer further discloses wherein the [first output of the] hash function applied on the first portion and the [second output of the] hash function applied on the second portion provide a two-level hash mapping to slots of the on-disk cache table; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  See claim 1 above.

Kaniyar further discloses wherein the first hash function applied on the first portion and the second hash function on the second portion provide a [first and second output] (¶ 11, 17-18).  See claim 1 above.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the computing system of Peer (combined with Zhou) to be distributed, and to apply different hashes to portions of the input, as in Kaniyar, because it would be applying known techniques to a known method ready for improvement to yield predictable results.  Peer (combined with Zhou) discloses a method of hashing in a storage system, which is ready for the improvement of distributing the storage system over nodes; it also utilizes a hash that generates two different values to refer to a bucket and offset, respectively, which is ready for the improvement of using two different hashes applied to portions of the input.  Kaniyar discloses a method of performing hashing in a system distributed across nodes, which is applicable to the hashing storage system of Peer (combined with Zhou); it also discloses utilizing different hash functions applied to respective portions of an input, used to generate two different hashed values (first mapping, second mapping), which is applicable to the hashing of Peer (combined with Zhou).  It would have been obvious to one having ordinary skill in the art to modify the storage system of Peer (combined with Zhou) to utilize a plurality of distributed nodes, because it would yield the predictable result of increasing scalability.  It would also have been obvious to utilize two hashes of portions of a key, rather than a single hash function, because this would yield the predictable result of making it more difficult to hack two separate hashes.

Re claim 24, Peer, Kaniyar, and Zhou disclose the system of claim 7, and Peer further discloses the following:
in response to detecting the I/O request, direct the I/O request to an in-memory read cache; and (col. 3, lines 7-51).  In response to detecting an incoming packet (detecting the I/O request), the request is directed to the cache (read cache);
determine whether the data object identified by the received object signature is located in the in-memory read cache, comprising: (col. 3, lines 7-51).  It is determined whether the object is in the read cache, by performing a cache lookup operation;
in response to determining that the data object identified by the received object signature is located in the in-memory read cache, obtaining the data object identified by the received object signature from the in-memory read cache; or in response to determining that the data object identified by the received object signature is not located in the in-memory read cache, directing the I/O request to the on-disk cache table (col. 3, lines 7-51).  If the object is located in the cache (read cache), then it is read from the matching location in the cache.  Additionally, while the language “or” means that only one of the two determinations need be taught by the prior art, it is noted that Peer also discloses consulting an on-disk cache table to locate objects in memory (col. 14, lines 41-50).

Claims 13-14, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Belsan et al (US 5193184 A).

Re claim 13, Peer discloses the following:
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: read a data object from an on-disk object location (Fig. 12A, steps 100-101).  The network device (storage manager) receives an I/O packet; the packet can either be write data, or read data from memory (an on-disk object location);
generate an object signature that uniquely identifies the data object (Fig. 12A, steps 102 and 104).  The 64 bit hash (object signature) is calculated from the input key,
 generate, based on applying a […] hash function on a first portion of the object signature, a first mapping to a bucket in an on-disk cache table that includes a plurality of buckets (Fig. 12, steps 102 and 104).  See claim 1 above;
the bucket comprising a plurality of slots in the on-disk cache table (Fig. 7).  See claim 1 above;
generate, based on applying a […] hash function on a second portion of the object signature, a second mapping that refers to a position of a starting slot within the plurality of slots in the bucket; and (col. 3, lines 39-51).  See claim 1 above;
discarding the data object in response to detecting a mismatch between the […] starting slot and the on-disk object location; or (Fig. 5).  If there is a mismatch between the versions of the SHA hash (starting slot position and on-disk object location), then the block (data object) is discarded;
validating the data object in response to detecting a match between the […] starting slot and the on-disk object location (Fig. 5).  If there is a match between the versions of the SHA hash (starting slot and on-disk object location), then the block (data object) is considered valid (validated) and the process continues to the next blocks, if there are any.

Peer does not specifically disclose two different hash functions, or verifying an object by explicitly comparing the slot location to the on-disk object location.

Kaniyar discloses the following:
generate, based on applying a first hash function on a first portion of the object signature, a first mapping (p. 2, ¶ 17).  A first at least a portion of the connection identifier (received object signature) is hashed using a first hash function to yield a first hash (first mapping);
generate, based on applying a second hash function on a second portion of the object signature, a second mapping (p. 2, ¶ 18).  A second at least a portion of the connection identifier (received object signature) is hashed using a second hash function to yield a second hash (second mapping).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer and Kaniyar, for the reasons noted in claim 1 above.

Belsan discloses comparing the starting slot position with the on-disk object location to determine whether the data object is a valid object (col. 12, lines 10-25).  A data object is valid if a first address (starting slot position) and second address (on-disk object location) match; if they do not match, then it is invalid.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the computing system of Peer (combined with Kaniyar) to be distributed, as in Belsan, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Peer (combined with Kaniyar) discloses a method of calculating hashes for data in a storage system, which is ready for the improvement of comparing hashes to validate said data.  Belsan discloses a method of validating data by comparing two addresses (positions), which is applicable to the hashing storage system of Peer (combined with Kaniyar).  It would have been obvious to one having ordinary skill in the art to modify the storage system of Peer (combined with Kaniyar) to verify data by comparing positions, as in Belsan, because it would yield the predictable result of improving data integrity by eliminating corrupted data.

	Re claim 14, Peer, Kaniyar, and Belsan disclose the method of claim 13, and Peer further discloses wherein the [first output of the] hash function applied on the first portion and the [second output of the] hash function applied on the second portion provide a two-level hash mapping to slots of the on-disk cache table; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  See claim 1 above.

Kaniyar further discloses wherein the first portion of the object signature is different from the second portion of the object signature, and wherein the first hash function applied on the first portion and the second hash function on the second portion provide a [first and second output] (¶ 11, 17-18).  See claim 1 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Belsan, for the reasons noted in claim 13 above.

	Re claim 17, Peer, Kaniyar, and Belsan disclose the methods of claim 14 above; accordingly, they also disclose a system implementing that method, as in claim 17.  Kaniyar further discloses one or more processors; and a non-transitory computer-readable storage medium comprising instructions executable on the one or more processors to: (pp. 5-6, ¶ 51-53).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Belsan, for the reasons noted in claim 13 above.

	Re claim 18, Peer, Kaniyar, and Belsan disclose the system of claim 17, and Peer further discloses that the object signature comprises a secure hash algorithm (SHA) signature (col. 5, lines 45-46).  The validation hash value is a secure hash algorithm.

Re claim 22, Peer and Kaniyar disclose the method of claim 1, and Peer further discloses the following:
reading a second data object from an on-disk object location (column 3, lines 39-51).  Additional lookups can also involve reading data (second data object) from an on-disk object location;
generating a second object signature that uniquely identifies the second data object (Fig. 12A, step 102).  A hash (second object signature) is calculated which uniquely identifies an object (second data object);
generating, from a first portion of the second object signature, a first mapping to a second bucket in an on-disk cache table (Fig. 12A, steps 103-104).  The 64 bit hash is calculated from the input key, and comprises multiple parts, including a MU starting number hash value, which is used to map to a starting memory unit (first mapping to a bucket) (Fig. 12A, steps 102 and 104).  The table of buckets (cache table) comprises set of cache line buckets, and it is stored in memory (on-disk) (col. 14, lines 41-50);
the second bucket comprising a plurality of slots in the on-disk cache table (Fig. 7).  Each cache line, which is referenced in the on-disk cache table, includes a plurality of slots;
generating, from a second portion of the received object signature, a second mapping to a second starting slot of the bucket; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  A bucket hash value (second mapping) refers to a bucket within a memory unit (starting slot within the plurality of slots in the bucket).  The either the “buckets”, which are a sub-portion of memory units, or the cache lines/slots associated with buckets, can be considered “slots”;
discarding the second data object in response to detecting a mismatch between the […] second starting slot and the on-disk object location; or (Fig. 5).  If there is a mismatch between the versions of the SHA hash (starting slot position and on-disk object location), then the block (data object) is discarded;
validating the second data object in response to detecting a match between the […] second slot and the on-disk object location (Fig. 5).  If there is a match between the versions of the SHA hash (starting slot and on-disk object), then the block (data object) is considered valid (validated) and the process continues to the next blocks, if there are any.

Peer and Kaniyar do not specifically disclose verifying an object by comparing the slot location to the on-disk object location.

Belsan further comparing the second starting slot position with the on-disk object location to determine whether the data object is a valid object (col. 2, lines 36-54).  The system compares a previously calculated validation value (starting slot position) with a validation value provided with the file block (on-disk object location) to determine whether the data object is a valid object.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Belsan, for the reasons noted in claim 13 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Zhou, and further in view of Belsan.

Re claim 25, Peer, Kaniyar, and Zhou disclose the system of claim 7, and Peer further discloses the following:
read a second data object from an on-disk object location (column 3, lines 39-51).  Additional lookups can also involve reading data (second data object) from an on-disk object location;
generate a second object signature that uniquely identifies the second data object (Fig. 12A, step 102).  A hash (second object signature) is calculated which uniquely identifies an object (second data object);
generate, from a first portion of the second object signature, a first mapping to a second bucket in an on-disk cache table (Fig. 12A, steps 103-104).  The 64 bit hash is calculated from the input key, and comprises multiple parts, including a MU starting number hash value, which is used to map to a starting memory unit (first mapping to a bucket) (Fig. 12A, steps 102 and 104).  The table of buckets (cache table) comprises set of cache line buckets, and it is stored in memory (on-disk) (col. 14, lines 41-50);
the second bucket comprising a plurality of slots in the on-disk cache table (Fig. 7).  Each cache line, which is referenced in the on-disk cache table, includes a plurality of slots;
generate, from a second portion of the received object signature, a second mapping to a second starting slot of the bucket; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  A bucket hash value (second mapping) refers to a bucket within a memory unit (starting slot within the plurality of slots in the bucket).  The either the “buckets”, which are a sub-portion of memory units, or the cache lines/slots associated with buckets, can be considered “slots”;
discard the second data object in response to detecting a mismatch between the […] second starting slot and the on-disk object location; or (Fig. 5).  If there is a mismatch between the versions of the SHA hash (starting slot position and on-disk object location), then the block (data object) is discarded;
validate the second data object in response to detecting a match between the […] second slot and the on-disk object location (Fig. 5).  If there is a match between the versions of the SHA hash (starting slot and on-disk object), then the block (data object) is considered valid (validated) and the process continues to the next blocks, if there are any.

Peer, Kaniyar, and Zhou do not specifically disclose verifying an object by comparing the slot location to the on-disk object location.

Belsan further discloses to compare the second starting slot position with the on-disk object location to determine whether the data object is a valid object (col. 2, lines 36-54).  The system compares a previously calculated validation value (starting slot position) with a validation value provided with the file block (on-disk object location) to determine whether the data object is a valid object.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the computing system of Peer (combined with Kaniyar and Zhou) to be distributed, as in Belsan, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Peer (combined with Kaniyar and Zhou) discloses a method of calculating hashes for data in a storage system, which is ready for the improvement of comparing hashes to validate said data.  Belsan discloses a method of validating data by comparing two addresses (positions), which is applicable to the hashing storage system of Peer (combined with Kaniyar and Zhou).  It would have been obvious to one having ordinary skill in the art to modify the storage system of Peer (combined with Kaniyar and Zhou) to verify data by comparing positions, as in Belsan, because it would yield the predictable result of improving data integrity by eliminating corrupted data.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Zhou, and further in view of Kazachinsky et al (US 6570573 B1).

	Re claim 26, Peer, Kaniyar, and Zhou disclose the system of claim 10, but do not specifically disclose how to handle evicting data.

Kazachinsky discloses the following:
in response to a determination that there is not a slot in the predetermined number of slots of the bucket that comprises a stored data object that has a signature value that matches the received object signature, that no slot in the predetermined number of slots is unoccupied, and that at least one slot in the predetermined number of slots has no I/O operations acting on the at least one slot: (col. 8, lines 1-13; claim 24).  When there is a cache miss (no match) (col. 8, lines 1-13), it is determined that the first buffer (cache) is full (claim 4) and at least one slot is not in use (has no input/output operations acting on it) (col. 8, lines 1-13);
retrieve the data object identified by the object signature from the object container; identifying an occupied slot in the predetermined number of slots that has no I/O operations acting on the occupied slot; evicting a data object from the occupied slot to form an unoccupied slot; and storing the retrieved data object in the unoccupied slot (col. 8, lines 1-13; claim 24).  When it is determined that the buffer (cache) is full during a cache miss, a slot from a set that is not in use is selected for eviction, and the new data retrieved using the object signature is stored there.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the caching system of Peer (combined with Kaniyar and Zhou) to identify cached data that is not in use, and evict it, as in Kazachinsky, because it would be applying a known technique to improve a similar method in the same way.  Peer (combined with Kaniyar and Zhou) discloses a method of caching data, and using hashes to identify said data.  Kazachinsky also discloses a similar data caching system, which has been modified in the same way as the claimed invention, to evict data that is not in use when it is necessary to evict data.  It would have been obvious to modify the caching of Peer (combined with Kaniyar and Zhou) to evict data that is not in use, as in Kazachinsky, because it would yield the predictable improvement of avoiding thrashing by preventing a situation where in-use memory is evicted and then immediately read back into cache because it is still needed.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1, 4-7, 10-14, 17-18, 21-22, and 27 filed 05/13/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).

Re claim 1, Applicant argues that Peer and Kaniyar do not disclose the claimed invention, for 3 reasons.

First, Applicant argues that Peer and Kaniyar do not disclose the claimed invention, because Kaniyar allegedly discloses applying the first hash function under a first condition, and applying a second hash function under a second condition.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  The claims do not require the absence of any conditions as to when the hash functions are calculated; all that is required is that two different hashing functions are calculated.  Moreover, the exists at least some conditions where both hashing functions will be calculated (Fig. 5, steps 515 and 525).  

Second, Applicant argues that in Kaniyar, “it is apparent that the first hash and the second hash action would likely be applied on the same portion of the connection identifier information”.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  None of the cited portions of Kaniyar require the portions of the connection identifier information to be the same; the argument that the mere movement of data from the unverified table to the verified table implies that the portions are “likely” the same is mere speculation.  Kaniyar repeatedly invokes applying the respective hash functions to “at least a portion” (e.g. ¶ 17-18), and notes that the “at least a portion” can be the entire connection identifier information (¶ 11); nowhere in the 21 references of “at least a portion” does Kaniyar limit the portions to being the same; nor does it use common antecedent basis (i.e. “the at least a portion”).  Accordingly, Examiner interprets the “at least a portion” applied to the first hash function as being either different or the same as the “at least a portion” applied to the second hash function.

Third, Applicant argues that Kaniyar does not disclose that the first hash function and second hash function are used to provide a two-level hash mapping.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive.  Examiner has not cited Kaniyar for the way that it is using the respective outputs of the first and second hash functions.  Examiner has already cited Peer as teaching the first output of the hash and second output of the hash are used to provide a two-level hash mapping to slots of the on-disk cache table (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  Accordingly, it is not necessary for Kaniyar to separately disclose this usage of the outputs.

Re claim 7, Applicant argues that Peer and Kaniyar do not disclose the claimed invention, for 2 reasons.  

First, Applicant argues that Peer and Kaniyar do not disclose a direct one-to-one mapping of the slots to corresponding blocks in the object container.  In response, Applicant’s first argument has been fully considered, but is moot in view of new grounds for rejection.  Zhou discloses a direct mapping between cache pages (slots) and memory blocks (corresponding blocks in the object container) (¶ 7).

Second, Applicant argues that Peer and Kanivar disclose traversing a linked list, and thus the searching always starts at the head of the linked list.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  The process of checking the slots for a matching value does not necessarily start at the head of the linked list; rather, the searching begins at the bucket address specified by the memory unit (first hash value) and the bucket within the memory unit (second hash value).  The linked list is used from that point, allowing additional values to be searched if the requested value is not in the indicated address (col. 3, lines 7-51).  Accordingly, this starting location is mapped.

Re claim 11, Applicant argues that Peer and Kanivar do not disclose that the starting slot can be an intermediate slot.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  As noted above, Peer discloses starting at a particularly specified address, which can begin at any bucket (slot) within a memory unit (bucket) (Fig. 12A).  Accordingly, it can start at an “intermediate” slot.

Re claim 13, Applicant argues that Peer, Kaniyar, and Belsan do not disclose determining that Belsan does not disclose to compare the position of the starting slot with the on-disk object location to determine whether the data object is a valid object.  In particular, Applicant argues that the logical address in the logical cylindrical directory and the logical address in the virtual track directory entry are different than the “position of the starting slot” and the “on-disk object location”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Peer already has been cited as detecting a match between the starting slot and the on-disk object location, as well as discarding the data object if there is a mismatch, and validating it if there is a match (Fig. 5).  It does not explicitly disclose how this particular match is detected.  Accordingly, Examiner cited Belsan, which discloses comparing two addresses (positions/locations) in order to determine whether a data object is valid (col. 12, lines 10-25).  The starting slot and on-disk object have already been taught by Peer; the secondary reference is only required to teach what is missing from the primary reference (i.e. that validation specifically compares positions/locations of two things in order to determine if an object is valid); it need not redundantly teach all the same elements that were disclosed in the primary reference.
Re claim 17, Applicant argues that Peer, Kaniyar, and Belsan do not disclose the claimed invention, for the reasons noted in claims 1 and 13 above, respectively.  As these are the sole arguments for allowability, Applicant is directed to Examiner’s arguments re claims 1 and 13 above, respectively.
Re claims all claims not specifically argued, Applicant is directed to Examiner’s comments regarding claims 1, 7, 13, and 17 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 05/13/2022.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Slavin (US 2003/0093616 A1) Describes a series of hashes, each directed to a different portion of an input word (claim 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Per the instant office action, claims 1, 4-7, 10-14, 17-18, 21-22, and 24-27 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132